991 F.2d 787
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Kevin BURKE, Plaintiff-Appellant,v.Robert M. GATES, Defendant-Appellee.Kevin Burke, Plaintiff-Appellant,v.Robert M. Gates, Defendant-Appellee.
Nos. 92-7030, 93-6213, 92-8079.
United States Court of Appeals,Fourth Circuit.
Kevin Burke, Petitioner,v.Robert M. Gates, Respondent.Decided:  April 21, 1993

Appeals from the United States District Court for the Eastern District of Virginia, at Alexandria.  James C. Cacheris, Chief District Judge.  (CA-92-1174-AM)
Kevin Burke, Appellant Pro Se.
Richard Parker, OFFICE OF THE UNITED STATES ATTORNEY, for Appellee.
E.D.Va.
NOS. 92-7030 AND 93-6213 DISMISSED; NO. 92-8079 PETITON GRANTED.
Before LUTTIG, Circuit Judge, and BUTZNER and CHAPMAN, Senior Circuit Judges.
PER CURIAM:

OPINION

1
Kevin Burke, a New Jersey inmate, filed this federal civil rights action against the Director of the Central Intelligence Agency (CIA) and sought leave to proceed in forma pauperis.  The district court assessed a partial filing fee in accordance with  Evans v. Croom, 650 F.2d 521 (4th Cir. 1981), cert. denied, 454 U.S. 1153 (1982), and dismissed the case without prejudice when Burke failed to comply with the fee order.  In No. 93-6213, Burke appeals this dismissal.  Finding no abuse of discretion, we deny Burke leave to proceed in forma pauperis and dismiss the appeal in No. 93-6213.


2
In Nos. 92-7030 and 92-8079, Burke appeals the district court's denial of his renewed motion for injunctive relief.  The district court denied a temporary restraining order or a preliminary injunction because Burke failed to show any irreparable harm if an injunction were not issued.  This finding is overturned on appeal only if clearly erroneous.   Blackwelder Furniture Co. v. Seilig Mfg. Co., 550 F.2d 189, 196 (4th Cir. 1977).  Denial of injunctive relief is reviewed on appeal for abuse of discretion.   South Carolina Dep't of Wildlife & Marine Resources v. Marsh, 866 F.2d 97, 99-100 (4th Cir. 1989).  We grant Burke's petition to appeal in No. 92-8079.  Because the district court did not abuse its discretion in denying injunctive relief, we deny Burke leave to proceed in forma pauperis and dismiss his appeal in No. 92-7030.


3
We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


4
Nos. 93-6213 and 92-7030, DISMISSED No. 92-8079, PETITION GRANTED